Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Michael Dale Terry, Appellant                         Appeal from the 4th District Court of Rusk
                                                      County, Texas (Tr. Ct. No. CR18-289).
No. 06-19-00191-CR         v.                         Memorandum Opinion delivered by Chief
                                                      Justice Morriss, Justice Burgess and Justice
The State of Texas, Appellee                          Stevens participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Michael Dale Terry, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED OCTOBER 11, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk